This is an application of J.W. Rawls for writ of habeas corpus to be admitted to bail pending the final hearing and determination of a charge of murder filed against him in Creek county, wherein upon his preliminary examination he was held to answer for the crime of murder, alleged to have been committed on the 1st day of January, 1923. Attached to said petition and made a part thereof is a duly certified transcript of the evidence taken upon the preliminary examination. A rule to show cause was duly entered and is sued, and upon the return day the cause was submitted. Upon consideration of the testimony we are of opinion that the evidence *Page 131 
for the state, while somewhat weak and uncertain, is sufficient to sustain the order holding the defendant to await the action of the district court, and that petitioner is as a matter of right entitled to be admitted to bail. It is therefore adjudged and ordered that his bail be and the same is hereby fixed in the sum of $5,000, bond to be conditioned as required by law, and the same to be approved by the court clerk of said county.